DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9-28 in the reply filed on 09/12/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.
Claim Objections
Claim 20 is objected to because of the following informalities: For clarity purposes between “from” and “form”, line 2 should read “...configured to form...”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 20, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the at least one longitudinal position indication feature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is dependent off of claim 9 which does not claim “at least one longitudinal position indication feature”. For examination purposes, the limitation of claim 20 will be examined at “
Claim 21 recites the limitation "the at least one longitudinal position indication feature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 is dependent off of claim 9 which does not claim “at least one longitudinal position indication feature”. For examination purposes, the limitation of claim 21 will be examined at “
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-19, 21, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2002/0169413 to Keren.
As to claim 9, Keren discloses a device for partially occluding an aorta in a subject (abstract), the device comprising: a catheter shaft (50, figure 3) comprising proximal portion and a distal portion (figure 3, proximal portion is inside the body closer to target area, distal portion is away from body closer to user); and an occlusive element (52,53) disposed on the proximal portion, wherein the occlusive element has an expanded configuration (figure 3, paragraph 65) in which, when advanced into the aorta, is sized to partially occlude the aorta while allowing blood flow over the catheter shaft (paragraph 65), the occlusive element comprising a first expandable member (52) disposed on the proximal portion and a second expandable member (53) disposed on the proximal portion in parallel with the first expandable member about the catheter shaft (figure 3), and the occlusive element allowing blood flow over the catheter shaft between the first and second expandable members in the expanded configuration (paragraph 65), and wherein the distal portion is configured to remain outside a body of the subject when the proximal portion is positioned at a target area of the aorta  (figure 3).
As to claim 10, Keren discloses one or more of the first and second expandable members have an expanded configuration in which, when advanced to the target area of the blood vessel , are sized to occlude in the aorta to an adjacent blood vessels while allowing blood flow over the catheter shaft (paragraph 63, figure 3). 
As to claim 11, Keren discloses the first expandable member and the second expandable member are in fluid communication with one another (paragraph 64).
As to claim 12, Keren discloses the first expandable member and the second expandable member are fluidly independent of one another (paragraph 65).
As to claim 13, Keren discloses the first expandable member and the second expandable member comprise a single balloon (paragraph 64, if the balloons share a common inflation lumen and can be simultaneously adjusted, then the balloons 104, 107 can be interpreted to be a single balloon). Alternatively, since the claims does not use “consist” the expandable members can comprise a single balloon 104, where 107 is another “expandable member”.
As to claim 14, Keren discloses the first expandable member comprises a  first balloon and the second expandable member comprises a second balloon (paragraph 63).
As to claim 15, Keren discloses the expanded configuration of the occlusive element is spherical, ellipsoidal, cylindrical, an n-sided prism, conical, pyramidal, butterfly-shaped, dumbbell-shaped, cigar shape, torpedo-shaped, or submarine shaped (figure 3).
As to claim 16, Keren discloses one or more position indication features disposed on the proximal portion of the catheter shaft adjacent the occlusive element (paragraph 81).
As to claim 17, Keren discloses the one or more position indication features comprises one or more radiopaque markers (paragraph 81).
As to claim 18, Keren discloses at least one longitudinal position indication feature disposed on the occlusive element (152, figure 9a,b, paragraph 83)
As to claim 19, Keren discloses the at least one of longitudinal position indication feature comprises at least one longitudinal marker (paragraph 83).
As to claim 21, Keren discloses at least one longitudinal position indication feature is disposed on the occlusive element along a longitudinal axis of the occlusive element (figure 9b).  
As to claim 24, Keren discloses the occlusive element comprises one or more of a mesh braid, an expandable member, or an inflation balloon (paragraph 64).
As to claim 25, Keren discloses a system for partially occluding an aorta in a subject (paragraph 65) comprising the device of claim 9, and a time-delayed release mechanism (paragraph 63, the periodic deflation at predetermined time-intervals) in communication with the occlusive element of the device, wherein the time-delayed release mechanism is configured to collapse the occlusive element after a pre-determined amount of time following expansion of the occlusive element (paragraph 63).
As to claim 26, Keren discloses the time-delayed release mechanism comprises an energy accumulation and storage component (paragraph 64, a pump, can accumulate energy and store it). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0169413 to Keren in view of U.S. Patent Publication 2007/0010844 to Gong.
As to claim 20, Keren discloses the device above but is silent about at least one longitudinal position indication feature is configured to form at least one straightened section and a bowed section. Keren does disclose markers are used on the balloon but not necessarily having the straightened section and a bowed section.
Gong teaches a similar device (radioscopic visualization of expandable bodies, abstract) having at least one longitudinal position indication feature (62, paragraph 37,  is configured to form at least one straightened section and a bowed section (patterns 60,61, formed from markers 62, paragraph 40,41) when the occlusive element has been expanded to the expanded configuration at the target area within the aorta and positioned adjacent the opening in the aorta to the adjacent blood vessel to occlude the opening (figure 2, when viewed in the perspective of figure 2, pattern 60 is bowed, and pattern 61 is straight), the bowed section bowing toward the opening, and wherein the at least one longitudinal position indication feature is configured to remain in a straightened configuration when the occlusive element has been expanded to the expanded configuration within the aorta but has not been positioned adjacent any blood vessel ostia (figure 2, the occlusive element of Keren will be able to remain in the expanded configuration within the aorta with the longitudinal position indication feature of Gong to be in a straightened configuration) for the purpose of allowing the user to observe to walls of the expandable body. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the longitudinal position indication feature as the markers of Keren in order for allowing the user to observe to walls of the expandable body.
Claims 22, 23, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0169413 to Keren in view of U.S. Patent Publication 2004/0225286 to Elliott.
As to claim 22, Keren discloses the device above but is silent about an orientation feature on the distal portion of the catheter shaft. 
Elliott teaches a similar device (systems for treating devices with cannulas, abstract) having an orientation element disposed on the distal portion of the catheter shaft, the orientation element (paragraph 12, 43, 58) aligned with the occlusive element and configured to indicate the orientation of the occlusive element when positioned adjacent the opening in the blood vessel to the adjacent blood vessel in the subject for the purpose of allowing to user to know the orientation of the shaft with respect to the handle during use. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the orientation element of Elliott with the device of Keren in order for allowing to user to know the orientation of the shaft with respect to the handle during use.
As to claim 23, with the device of Keren and Elliott above, Elliott further teaches the orientation element comprises one or more of a visual marker, a protrusion, a wing or a flag (visual marker, paragraph 12, 43, 58).
Claims 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0169413 to Keren in view of U.S. Patent Publication 2010/0099946 to Jenkins.
As to claim 27, Keren discloses the device above but is silent about energy accumulation and storage component is a spring. 
Jenkins teaches a similar device (device used with expandable members, abstract), having a balloon catheter and an energy accumulation and storage component comprising a spring (paragraph 114,127) for the purpose of controlling deflation of the balloon. Further prior art can provide evidence of use of a spring to help deflate a balloon found in section 18 below. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the spring of Jenkins in the time-delayed release mechanism of Keren in order for using a known mechanism for controlling deflation of the balloon.
As to clam 28, with the device for Keren and Jenkins above, Jenkins further teaches the energy accumulation and storage component comprises a syringe comprising plunger, and wherein the spring is coupled to the plunger (paragraph 114,127).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11, 14, 16-19, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,298,512 to Lee. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a device for partially occluding an aorta in a subject (claim 1), the device comprising: a catheter shaft (claim 1) comprising proximal portion and a distal portion (claim 1); and an occlusive element (claim 1) disposed on the proximal portion, wherein the occlusive element has an expanded configuration (claim 1) in which, when advanced into the aorta, is sized to partially occlude the aorta while allowing blood flow over the catheter shaft (claim 1, the first and second expandable members are sized to occlude the aorta, but allow blood flow over the catheter, therefore the expandable members are sized to partially occlude the aorta), the occlusive element comprising a first expandable member (claim 1) disposed on the proximal portion and a second expandable member (claim 1) disposed on the proximal portion in parallel with the first expandable member about the catheter shaft (claim 1), and the occlusive element allowing blood flow over the catheter shaft between the first and second expandable members in the expanded configuration (claim 1), and wherein the distal portion is configured to remain outside a body of the subject when the proximal portion is positioned at a target area of the aorta (claim 8, 11-13).
As to claims 10, 11, 14, 16-19, 21-24 see claims 1-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,413,558 to Paradis, U.S. Patent 5,505,701 to Anaya Fernandez de Lomana, U.S. Patent 5,752,522 to Murphy, U.S. Patent 5,779,673 to Roth, U.S. Patent 6,520,934 to Lee, U.S. Patent 6,936,057 to Nobles, U.S. Patent Publication 2003/0236496 to Samson, U.S. Patent Publication 2007/0203445 to Kaye, U.S. Patent Publication 2010/0268159 to Engel, U.S. Patent Publication 2012/0029436 to Yassinzadeh, U.S. Patent Publication 2012/0123194 to Beckman, U.S. Patent Publication 2015/0051634 to Kravik all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771